[Cite as State v. Allison, 2021-Ohio-3024.]


                                            COURT OF APPEALS
                                        DELAWARE COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                   :   JUDGES:
                                                    :
                                                    :   Hon. William B. Hoffman, P.J.
           Plaintiff-Appellee                       :   Hon. John W. Wise, J.
                                                    :   Hon. Patricia A. Delaney, J.
    -vs-                                            :
                                                    :   Case No. 20 CAA 10 0044
                                                    :
    LINWOOD E. ALLISON, JR.                         :
                                                    :
                                                    :
           Defendant-Appellant                      :   OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Delaware County Court
                                                        of Common Pleas, Case No. 19CR-I-05-
                                                        0366



  JUDGMENT:                                             AFFIRMED




  DATE OF JUDGMENT ENTRY:                               September 1, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                             For Defendant-Appellant:

    MELISSA A. SCHIFFEL                                 EMMA M. MIRLES-JONES
    Delaware County Prosecutor                          Mirles-Jones Law Office
                                                        175 S. Sandusky St. #375
    HAWKEN FLANAGAN                                     Delaware, OH 43015
    Assistant Prosecuting Attorney
    145 N. Union St., 3rd Floor
    Delaware, OH 43015
[Cite as State v. Allison, 2021-Ohio-3024.]


 Delaney, J.

          {¶1} Defendant-Appellant Linwood E. Allison, Jr. appeals the September 22,

 2020 judgment entry of the Delaware County Court of Common Pleas.

                                FACTS AND PROCEDURAL HISTORY

                             Conviction for Theft, a Fifth-Degree Felony

          {¶2} On May 31, 2019, the Delaware County Grand Jury indicted Defendant-

 Appellant Linwood E. Allison, Jr. on one count of Theft, a fifth-degree felony in violation

 of R.C. 2913.02(A)(1). He originally entered a plea of not guilty to the charge, but on

 August 4, 2020, Allison changed his plea to guilty. At the change of plea hearing, Allison

 stated that on November 7, 2018, he walked into Wireless Vision, a T-Mobile retail

 location, and took a new iPhone without permission. The trial court accepted his plea,

 ordered a presentence investigation, and scheduled a sentencing hearing for September

 21, 2020.

                                              Sentencing Hearing

          {¶3} At the commencement of the sentencing hearing held on September 21,

 2020, the State informed the trial court that pursuant to the plea agreement, the parties

 stipulated to restitution as determined in the presentence investigation report to be

 $1,200. The State also agreed to not make any specific recommendations and deferred

 to the trial court for sentencing.

          {¶4}     Allison    requested the        trial court impose community control. He

 acknowledged his long criminal history but indicated most of his crimes were nonviolent.

 He informed the trial court that he was heading into a better place in his personal life

 because two months prior to the sentencing hearing, he started a mental health treatment
[Cite as State v. Allison, 2021-Ohio-3024.]


 program. The Community for New Direction diagnosed Allison with PTSD and depression

 and prescribed medication. The program assisted Allison getting his Social Security card

 and enrolling in barber school. He had family support as well, including his fiancé and

 their infant, and Allison’s sister.

          {¶5} The trial court reviewed Allison’s criminal history as stated in the

 presentence investigation report. Allison had juvenile delinquency adjudications,

 including disorderly conduct, trespassing, and receiving stolen property. The trial court

 next reviewed his adult criminal record:

          I see convictions for felonious assault with a prison term imposed, that

          involved firing several shots and hitting the victim in some internal organs.

          I see carrying concealed weapons; possessing marijuana; disorderly

          conduct; domestic violence; theft; a felony theft with a prison term imposed;

          falsification; possession of drug paraphernalia; theft; aggravated theft

          involving stealing cell phones; theft with a prison term imposed involving

          stealing some electronic devices; theft involving taking an Apple MacBook

          from an Apple store; possession of marijuana; theft; larceny with a warrant

          issued for taking a watch from a display case; theft; aggravated menacing;

          aggravated menacing; obstructing official business; and then unresolved

          charges for theft in Franklin County, and for domestic violence and

          menacing in Franklin County. Plus these reported convictions for larceny in

          Michigan and for theft in Tennessee; some of these offenses committed

          when Mr. Allison was out on bail in this case. I see on the traffic record
[Cite as State v. Allison, 2021-Ohio-3024.]


          seven convictions for driving under suspension. I see some unsuccessful

          terminations from past community control periods.

 (T. 19-20).

          {¶6} The trial court considered the recidivism and seriousness factors. “Factors

 that suggest recidivism is more likely to include the fact that Mr. Allison was under felony

 court supervision when this offense was committed, and there’s a history of juvenile

 delinquency and adult criminal activity, and there’s been some failure in the past to

 respond favorably to earlier sanctions.” (T. 20-21). Allison’s act of theft was more serious

 because it caused serious economic harm, but it was also less serious because there

 was no physical harm to another person. (T. 21). The computerized risk assessment tool

 put Allison in the high-risk category for likelihood of reoffending. (T. 21).

          {¶7} The trial court then sentenced Allison to a prison term of ten months with

 19 days of jail time credit. The trial court found Allison was prison eligible because he

 served prior prison terms before committing the theft offense. (T. 21). The trial court

 authorized Allison for a risk reduction sentence pursuant to R.C. 5120.036.

          {¶8} The trial court memorialized its judgment via a Sentencing Entry filed on

 September 22, 2020.

          {¶9}     It is from this judgment that Allison now appeals.

                                        ASSIGNMENT OF ERROR

          {¶10} Allison raises one Assignment of Error:

          {¶11} “THE COURT ABUSED ITS DISCRETION IN SENTENCING THE

 DEFENDANT TO A TERM OF 10 MONTHS IN PRISON WHICH IS A LONGER THAN
[Cite as State v. Allison, 2021-Ohio-3024.]


 NECESSARY SENTENCE UNDER R.C. 2953.08 WHERE A TERM OF COMMUNITY

 CONTROL WAS AN OPTION FOR A NON-VIOLENT CRIME.”



                                              ANALYSIS

          {¶12} Allison seeks appellate review of his sentence to ten months in prison

 pursuant to R.C. 2953.08(G)(2). He argues the trial court erred when it sentenced him to

 prison rather than community control, when the State did not oppose community control

 and he showed his was actively addressing the issues that contributed to his propensity

 to criminal behavior.

          {¶13} The theft offense in this case was a felony of the fifth degree and not an

 offense of violence. The trial court, however, was not required to sentence Allison to a

 term of community control pursuant to R.C. 2929.13(B)(1) because Allison had previously

 served a prison term. R.C. 2929.13(B)(1)(b)(ix).

          {¶14} R.C. 2953.08 governs appeals based on felony sentencing guidelines.

 Subsection (G)(2) sets forth this Court's standard of review as follows:

          (2) The court hearing an appeal under division (A), (B), or (C) of this section

          shall review the record, including the findings underlying the sentence or

          modification given by the sentencing court.

          The appellate court may increase, reduce, or otherwise modify a sentence

          that is appealed under this section or may vacate the sentence and remand

          the matter to the sentencing court for resentencing. The appellate court's

          standard for review is not whether the sentencing court abused its
[Cite as State v. Allison, 2021-Ohio-3024.]


          discretion. The appellate court may take any action authorized by this

          division if it clearly and convincingly finds either of the following:

          (a) That the record does not support the sentencing court's findings under

          division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section

          2929.14, or division (I) of section 2929.20 of the Revised Code, whichever,

          if any, is relevant;

          (b) That the sentence is otherwise contrary to law.

          {¶15} “Clear and convincing evidence is that measure or degree of proof which is

 more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

 as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

 the mind of the trier of facts a firm belief or conviction as to the facts sought to be

 established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three

 of the syllabus.

          {¶16} A sentence is not clearly and convincingly contrary to law where the trial

 court “considers the principles and purposes of R.C. 2929.11, as well as the factors listed

 in R.C. 2929.12, properly imposes post release control, and sentences the defendant

 within the permissible statutory range.” State v. Morris, 5th Dist. Ashland No. 20-COA-

 015, ¶ 90 quoting State v. Dinka, 12th Dist. Warren Nos. CA2019-03-022 and CA2019-

 03-026, 2019-Ohio-4209, ¶ 36.

          {¶17} Here, Allison does not argue that his sentence is contrary to law, and we

 find that his sentence is within the statutory range for a fifth-degree felony. R.C.

 2929.14(A)(5). This Court is therefore without authority to disturb Allison’s sentence
[Cite as State v. Allison, 2021-Ohio-3024.]


 absent a finding by clear and convincing evidence that the record does not support the

 trial court’s findings under R.C. 2929.11 and 2929.12.

          {¶18} In the instant case, the trial court was not required to sentence Allison to

 community control and the trial court was within its discretion to impose a prison term.

 The trial court heard arguments from Allison’s counsel and considered the presentence

 investigation report. A review of the record shows the clear and convincing evidence

 supports the trial court’s findings under R.C. 2929.11 and 2929.12.

          {¶19} Allison’s sole Assignment of Error is overruled.

                                              CONCLUSION

          {¶20} The judgment of the Delaware County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Hoffman, P.J. and

 Wise, John, J., concur.